Mollison, Judge:
The above-entitled appeal for reappraisement was submitted for decision by counsel for the parties upon a stipulation reading as follows:
IT IS STIPULATED AND AGREED by and between the parties hereto that cost of production as defined in Section 402(f) of the Tariff Act of 1930 is the proper basis of appraisement for the merchandise covered by cases No. 5055, 5056, 5057 and 5058 in invoice No. 7175 embraced in the entry covered by the appeal to reappraisement noted above; that such cost of production are the prices set forth in the column marked “B” in green ink and initialed JFM (Examiner’s initials) by Examiner John F. Mitchell (Examiner’s name) on the page attached to the invoice papers and identified by the notation “Factures No. 7.173 & 7.175 Collonne II,” less 1 per centum packed.
That at the time when said merchandise was exported to the United States s,ueh or similar merchandise was not being freely offered for sale for home consumption to all purchasers in the principal markets of the country of exportation; nor was it being freely offered for sale to all purchasers in the principal markets of the country of exportation for exportation to the United States; nor was it being freely offered for sale in the principal markets of the United States to United States purchasers.
On the agreed facts, I find cost of production, as defined in section 402(f) of the Tariff Act of 1930, to be the proper basis of value for the merchandise covered by the cases enumerated in the stipulation, and that such value is as set forth in the column and page identified in the stipulation, an excerpt from which is attached to this decision and marked schedule “A,” less 1 per centum, packed.
*451Judgment will issue accordingly.
Schedule “A”
Factures No. 7.173 & 7.175
Colonne II
JFM B
Frs.-
Arpege
870 2.616. -
871 4. 025. -
862 3. 140. -
863 4. 589. -
865 20. 721. -
866 38. 640. -
850 5. 474. -
Rumbus
PRETEXTE
569-769 757.-
528-728 1. 248. -
771 3. 522. -
562-762 2. 717. -
Scandal
My Sin
969-69 644.-
928-28 990.-
70 1. 489. -
62 2. 093. -